Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
This action is responsive to the amendment filed on 04/13/2021. Of the previously presented claims 26-43 and 45-46, applicant amended the claims 26, 30, 33, 37, 43 and 45.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 26, 28-31, 33 and 36-42, and canceled claims 27 as per attached proposed examiner amendment submitted by the applicant on July12, 2021. Therefore, the claims 26, 28-43 and 45-46 are pending.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Thomas J. Bassolino, Attorney (registration # 65946) on July 12 and 14, 2021 and an interview summary of which is attached herewith. The application has been amended as follows:

1-25. 	(Canceled)
26.	(Currently amended) A bill payment computing platform for message-based bill management enabled by a host server module, the bill payment computing platform comprising:
one or more processors; and 
a non-transitory computer executable code embodied in a computer readable medium executable by the one or more processors, the bill payment computing platform further comprising:
a bill handling facility configured by the computer executable code to connect to a plurality of merchant portals through a data network, and to handle a plurality of bills of a plurality of merchants received from the plurality of merchant portals for a consumer through the bill handling facility;
a short messaging communications component of a messaging facility configured by the computer executable code to receive a bill of the plurality of bills from a merchant of the plurality of merchants through the bill handling facility and present the bill to the consumer through the data network via a short message format, the short messaging communications component further configured by the computer executable code to receive a message through the data network via the short message format from the consumer relating to the bill, wherein the short messaging communications component is configured by the computer executable code to manage a plurality of messages related to the plurality of bills to the consumer within a single thread of short messaging service (SMS) communications;
a secure transaction component of a transaction
a message interpretation component of the messaging facility configured by the computer executable code to process a message received from the consumer at the short message communications component according to one or more keywords and an identification of one of the plurality of merchants by a mapping component, wherein the message interpretation component is further configured by the computer executable code to automatically disambiguate the message by analyzing a combination of (i) the one or more keywords sent by the consumer, (ii) a message context including a messaging history of the consumer, (iii) historical consumer behavior of the consumer, and (iv) a status of the consumer including at least whether the consumer has an outstanding bill for payment, wherein the message interpretation component is further configured by the computer executable code to initiate a bill-related processing action based on the disambiguation; and 
a regulatory compliance component that is configured by the computer executable code to automatically provide a plurality of disclosures to the consumer in connection with a bill collection process and is configured by the computer executable code to automatically prompt a plurality of authorizations from the consumer prior to initiating taking of a bill payment from the consumer, wherein the plurality of disclosures and the plurality of authorizations are configured in the platform to satisfy regulatory guidelines.

27.	(Canceled) 

28.	(Currently amended) The bill payment computing platform of claim 26, wherein the regulatory guidelines comprise Regulation E guidelines for Electronic Funds Transfer (EFT). 

29.	(Currently amended) The bill payment computing platform of claim 28, further comprising a data storage facility configured by the computer executable code to store the plurality of disclosures in order to make at least a portion of them available for a regulatory compliance process. 

30.	(Currently amended) The bill payment computing platform of claim 29, wherein the plurality of disclosures include initial disclosures required for Regulation E compliance, and wherein the regulatory compliance component is configured by the computer executable code to permit the bill handling facility to allow the consumer upon the authentication to immediately initiate the bill payment using an electronic funds transfer to satisfy at least a portion of the bill. 

31.	(Currently amended) The bill payment computing platform of claim 26, further comprising a consumer facing portal, wherein the consumer facing portal is configured by the computer executable code to interact with the host server module for a billing-related transaction of the consumer.

32.	(Previously presented) The bill payment computing platform of claim 31, wherein the billing-related transaction of the consumer comprises details of payment of a pending bill of the consumer.

33.	(Currently amended) The bill payment computing platform of claim 26, further comprising a biller portal, wherein the biller portal is configured by the computer executable code to interact with the host server module for a billing related transaction of the biller.

34.	 (Previously presented) The bill payment computing platform of claim 33, wherein the billing related transaction of the biller comprises loading of bills on the bill payment platform by the plurality of merchants.

35.	(Previously presented) The bill payment computing platform of claim 34, wherein uploading of bills comprises at least one of uploading the bills to the platform from a file system serially under automated computer control, uploading the bills automatically to the platform from a file system in a batch, inserting at least a portion of a billing record to the platform, and loading the bills via an application programming interface of the platform.

36.	(Currently amended) The bill payment computing platform of claim 26, further comprising a tokenization engine and a processing component, wherein the tokenization engine is configured by the computer executable code to generate a token and send an output to the processing component so that the processing component executes preprogrammed instructions to perform a plurality of payment processing operations based on available information. 

37.	(Currently amended) The bill payment computing platform of claim 26, wherein the mapping component is configured by the computer executable code to map at least a portion of consumer information for a plurality of consumers with information related to a plurality of bills associated with the plurality of consumers to identify respective bills of the consumers.

38.	(Currently amended) The bill payment computing platform of claim 26, further comprising a storage component, wherein the storage component is configured by the computer executable code to store data associated with a plurality of components of the bill payment platform. 

39.	(Currently amended) The bill payment computing platform of claim 26, wherein the secure transaction component is configured by the computer executable code to enable the consumer to pre-register with the bill payment platform and opt-in for at least one of paying the bill through the bill payment platform using an electronic funds transfer and having the bill payment computing platform store personalized payment information for the consumer.

40.	(Currently amended) The bill payment computing platform of claim 39, wherein the bill payment platform is configured by the computer executable code to provide the consumer with a Short Messaging Service (SMS) registration to opt-in for paying the bill using the bill payment platform.

41.	(Currently amended) The bill payment computing platform of claim 39, wherein the bill payment platform is configured by the computer executable code to provide the consumer with use of at least one of Interactive Voice Response-based registration, SMS-based registration, manual web-based registration, and API-based registration to opt-in for paying the bill using the bill payment platform.

42.	(Currently amended) The bill payment computing platform of claim 26, wherein the message interpretation component is configured by the computer executable code to disambiguate the message received from the consumer from among a plurality of messages contained within a single thread of Short Messaging Service (SMS) communications.

43.	(Previously presented) The bill payment computing platform of claim 26, wherein the message interpretation component of the messaging facility is further configured by the computer executable code to disambiguate the message received from the consumer at the short message communications component by:
identifying the one or more keywords included in the message, wherein the one or more keywords correspond to a set of pre-defined keywords provided to the consumer;
matching the one or more keywords with a set of commands stored in a message interpretation table; and
performing an action associated with an associated command from the set of commands that matches with the one or more keywords.

44.	(Canceled).

45.	(Previously presented) The bill payment computing platform of claim 26, wherein the message interpretation component of the messaging facility is further configured by the computer executable code to:
identify a keyword in the message associated with a refund request made by the consumer;
relay the refund request to the merchant;
receive an approval or a denial of the refund request from the merchant; 
when the refund request is approved, initiate payment of a refund from a payment gateway to the consumer using an electronic funds transfer directly to the consumer; and
when the refund request is denied, send a message to the consumer with relevant follow up information related to the merchant.

46.	(Previously presented) The bill payment computing platform of claim 26, wherein the bill-related processing action includes at least one of a partial bill payment or a full bill payment of an outstanding bill from one of the plurality of merchant: 	 

Reasons for Allowance
With regards to claim 26, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: “connect to a plurality of merchant portals through a data network, and handle a plurality of bills of a plurality of merchants received from the plurality of merchant portals for a consumer manage a plurality of messages related to the plurality of bills to the consumer within a single thread of short messaging service (SMS) communications; automatically authenticate the consumer prior to initiating a bill payment from the consumer and to initiate a payment from the consumer to the merchant upon the completing the authentication and receiving an approval to initiate the bill payment from the consumer through the short messaging communications component; process a message received from the consumer at the short message communications component according to one or more keywords and an identification of a biller by a mapping component wherein the message interpretation component is further configured by the computer executable code to automatically disambiguate the message by analyzing a combination of (i) the one or more keywords sent by the consumer, (ii) a message context including a messaging history of the consumer, (iii) historical consumer behavior of the consumer, and (iv) a status of the consumer including at least whether the consumer has an outstanding bill for payment, wherein the message interpretation component is further configured by the computer executable code to initiate a bill-related processing action based on the disambiguation, automatically provide a plurality of disclosures to the consumer in connection with a bill collection process, automatically prompt a plurality of authorizations from the consumer prior to initiating taking of a bill payment from the consumer, wherein the plurality of disclosures and the plurality of authorizations are configured in the platform to satisfy regulatory guidelines “ in a system and method for message-based bill payment

Discussion 
The applicant's remarks filed in response dated December 8, 2020, see pages 8-13 has been fully considered. The order of combination elements is sufficient to ensure the claims as amended amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim provide technical solution to challenging need of simplifying the handling large number of bills for biller and consumers without extensive experience in handing electronic payments and have no resource for technologies for billings (see paragraph [0003]). The order combination of elements claims is integrated into practical application by providing more unconstrained and sophisticated system that applies flexible automatic authentication,  provision of automated  plurality of disclosures and plurality of authorizations, and automatic disambiguation, simplifying debt collection and complying fully with regulatory requirements while maintaining security and reliability in handling large numbers of bills with plurality of merchants (see Specification: paragraph [004-0005]). The claim will be eligible because it does not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Rammal et al. secure mobile payment between a customer and a merchant that includes sending payment authorization request and receiving payment authorization using text messages (see abstract). The prior art of Izrailevsky et al. teach categorization of financial transaction business preferences such as financial transaction history or financial spending behavior of users (see abstract , column 5, lines 44-67 to column 6, lines 1-20). The Non-Patent Literature of Chen describes general framework for adaptive conceptual word sense disambiguation (see abstract).The International prior art of Cheung disclosed disambiguating ambiguous queries based on location information (see abstract). None of the cited and searched prior arts disclosed the combination of element of claims of the allowed unique features as listed above. Therefore, the claims 26, 28-43 and 45-46 are deemed to be allowable over cited/updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        07/14/2021